Case: 15-10501   Date Filed: 02/23/2017   Page: 1 of 9


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-10501
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 6:14-cv-00042-BAE-RSB

STEVEN JACOB SEIBERT,

                                                            Plaintiff-Appellant,

versus

COMMISSIONER, GEORGIA DEPARTMENT
OF CORRECTIONS,
COASTAL SP WARDEN, JOHN DOE,
COASTAL SP WARDEN, JANE DOE,
JANE DOES, Prison Intake Computer Input
Personnel at Coastal S.P. Diagnostics (2007),
COSTAL STATE PRISON, et al.,

                                                         Defendants-Appellees.
                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                       ________________________

                              (February 23, 2017)

Before TJOFLAT, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
               Case: 15-10501       Date Filed: 02/23/2017     Page: 2 of 9


       Steven Jacob Seibert, a prisoner proceeding pro se, appeals the sua sponte

dismissal of his 42 U.S.C. § 1983 complaint for failure to state a claim upon which

relief can be granted. He brought suit against Brian Owens, Commissioner of the

Georgia Department of Corrections (“GDOC”); Cynthia Nelson, Warden at

Central State Prison (“Central”); Betty Lance, Deputy Warden at Central; Brad

Hooks, Warden at Rogers State Prison (“Rogers”); Captain Jones; Milton Smith;

Steven DuPree; James Deal; John/Greg Brown; Lieutenant Anderson; Lieutenant

Wimberly; Sergeant Phillips; Ms. Dees; Mr. Sikes; Mrs. Ford; André Bateman;

and various unnamed John/Jane Doe prison officials, employees and volunteers at

Central, Rogers and Coastal State Prison (“Coastal”). According to the complaint,

the defendants had engaged in a conspiracy to harass him, falsely imprisoned him,

destroyed his business interests and personal and business property, and restricted

his access to the courts in violation of his constitutional rights and federal, Georgia,

Florida, and Ohio law. On appeal, Seibert argues that the district court: (1) erred in

finding that the statute of limitations barred his claims; (2) erred in finding that his

claims against supervisory defendants were conclusory; and (3) abused its

discretion in failing to appoint Seibert counsel. After careful review, we affirm. 1

       We review de novo a district court’s sua sponte dismissal for failure to state

a claim under 28 U.S.C. § 1915A(b)(1), using the same standards that govern

1
 Nevertheless, we GRANT Seibert’s motion for leave to correct and supplement his existing
brief.
                                              2
              Case: 15-10501     Date Filed: 02/23/2017   Page: 3 of 9


dismissals under Fed. R. Civ. P. 12(b)(6). Leal v. Georgia Dep’t of Corr., 254 F.3d
1276, 1278-79 (11th Cir. 2001).       We accept as true the facts alleged in the

complaint and draw all reasonable inferences in favor of the plaintiff. Randall v.

Scott, 610 F.3d 701, 705 (11th Cir. 2010). We likewise review de novo a district

court’s application of a statute of limitations. Ctr. for Biological Diversity v.

Hamilton, 453 F.3d 1331, 1334 (11th Cir. 2006). We liberally construe a pro se

party’s pleadings. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir.

1998). But we generally do not allow fictitious-party pleadings, even pro se ones.

Richardson v. Johnson, 598 F.3d 734, 738 (11th Cir. 2010).

      First, we are unpersuaded by Seibert’s argument that the district court erred

by dismissing his claims on statute-of-limitations grounds, by failing to apply the

continuing violation doctrine, and by failing to toll the statute of limitations until

his release. Constitutional claims brought under § 1983 tort actions are subject to

the forum state’s statute of limitations for personal injury actions, which, in

Georgia, is two years. O.C.G.A. § 9-3-33; Lovett v. Ray, 327 F.3d 1181, 1182

(11th Cir. 2003). The statute of limitations does not start to run “until the facts

which would support a cause of action are apparent or should be apparent to a

person with a reasonably prudent regard for his rights.” Lovett, 327 F.3d 1182

(quotation omitted).    In considering whether a continuing violation analysis

applies, we ask if the plaintiff is complaining of “the present consequence of a one-


                                          3
              Case: 15-10501     Date Filed: 02/23/2017   Page: 4 of 9


time violation, which does not extend the limitations period, or the continuation of

that violation into the present, which does.” Id. at 1183 (quotation omitted). We

deem a pro se prisoner’s § 1983 complaint filed when it has been delivered to a

prison official for mailing, and assume it was delivered to prison authorities on the

day he signed it. United States v. Glover, 686 F.3d 1203, 1205 (11th Cir. 2012).

      We look to state law for statutory tolling rules in § 1983 actions. Wallace v.

Kato, 549 U.S. 384, 394 (2007). Georgia law tolls the limitations period for

certain disabled individuals, but excludes prisoners from the list of persons entitled

to statutory tolling. O.C.G.A. § 9-3-90; Giles v. Garwood, 853 F.2d 876, 877-78

(11th Cir. 1988). Equitable tolling may be used when the plaintiff shows that “an

inequitable event prevented a plaintiff’s timely action.” Booth v. Carnival Corp.,

522 F.3d 1148, 1150 (11th Cir. 2008). For § 1983 claims that “necessarily imply

the invalidity of [a] conviction or sentence,” plaintiffs have no cause of action and

cannot file suit until that conviction or sentence has been invalidated. Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994).

      Seibert’s § 1983 complaint, filed on May 2, 2014, contained all but two

claims barred by the statute of limitations. For instance, his original complaint

alleged that state and county employees harassed him and caused damage to his

business interests and theft of his property from 1997-1999, well outside the two-

year statute-of-limitations period.   O.C.G.A. § 9-3-33.      To the extent Seibert


                                          4
              Case: 15-10501     Date Filed: 02/23/2017    Page: 5 of 9


alleged ongoing harassment from 1997 to 2005, these instances are also outside the

statute of limitations, as is his allegation that his one-time transfer to Rogers State

Prison in 2009 was done in retaliation and to harass him. Id. He did not provide

any specific dates for the mail and other items he alleged were stolen in prison, but

he says these violations took place at Rogers before and during his time in

segregation. He adds that after he left segregation, he was housed in Building A,

and then, on May 3-4, 2012, he was transferred to Hays State Prison. Drawing all

reasonable inferences in the complaint in favor of the plaintiff, we are compelled to

conclude that all of the theft occurred sometime before May 2, 2012, the operative

cut-off date for purposes of the two-year statute-of-limitations period. And Seibert

has never argued otherwise. Thus, the district court did not err in concluding that

his theft-related claims fell outside the two-year statute of limitations. See Hughes

v. Lott, 350 F.3d 1157, 1163 (11th Cir. 2003) (“To dismiss a prisoner’s complaint

as time-barred prior to service, it must ‘appear beyond a doubt from the complaint

itself that [the prisoner] can prove no set of facts which would avoid a statute of

limitations bar.’”). Moreover, because Seibert is a prisoner, Georgia’s tolling

provisions do not apply to him and he does not allege that equitable tolling based

on an inequitable event is warranted. O.C.G.A. § 9-3-90; Booth, 522 F.3d 1150.

Accordingly, the district court properly dismissed Seibert’s complaint for failure to

state a claim as to the time-barred claims.


                                          5
              Case: 15-10501     Date Filed: 02/23/2017    Page: 6 of 9


      As for Seibert’s false imprisonment claim, his original complaint alleged

numerous false imprisonments from 1997 until the present date. But even if these

false imprisonments could somehow be construed as continuing violations, his

claims turn on the validity of his conviction and he has no cause of action because

that conviction has not been invalidated. Heck, 512 U.S. at 486-87. To the extent

Seibert has also raised an ongoing false imprisonment based on incorrect

information in his file, Seibert alleges this claim against unnamed and unidentified

individuals. Fictitious party pleading is not proper in federal court, so the district

court did not err in dismissing this claim. Richardson, 598 F.3d at 738.

      Next, while Seibert’s claim based on his alleged retaliatory transfer to Hays

State Prison was not barred by the statute of limitations, we find no merit to

Seibert’s argument that the district court erred in dismissing this claim and others

against the supervisory defendants as conclusory.         A § 1983 claim against a

supervisor must show the supervisor participated in the “alleged constitutional

violation or when there is a causal connection between actions of the supervising

official and the alleged constitutional deprivation.” Brown v. Crawford, 906 F.2d
667, 671 (11th Cir. 1990). A plaintiff must allege grounds for relief other than

“labels and conclusions” devoid of facts and a complaint containing “conclusory

allegations” will not survive dismissal for failure to state a claim. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (“To survive a motion to dismiss . . . [t]hreadbare


                                          6
               Case: 15-10501     Date Filed: 02/23/2017    Page: 7 of 9


recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice . . . . A pleading that offers ‘labels and conclusions’ . . .

will not do.” (quotation omitted)); Am. Dental Ass’n v. Cigna Corp., 605 F.3d
1283, 1293 (11th Cir. 2010) (dismissing a claim where the allegations were

“conclusory”).

      Of the claims Seibert alleged against specific, discernable, supervisory

defendants, the original complaint was almost entirely comprised of conclusory

allegations. In his original complaint, Seibert alleged that Commissioner Owens

failed to enact, enforce or maintain sufficient training and supervision to prevent

mistakes when inputting prisoner information in the GDOC system, without

putting forth specific facts about Owens’s alleged involvement. In his amended

complaint, Seibert alleged that from 1997 to 2005, Owens personally directed

some of the harassment, encouraged it, and did not stop it. But Seibert otherwise

did not add anything related to Owens and the failure to properly supervise GDOC

employees, nor did he assert any specific facts about Owens’s involvement or any

causal connection between his actions and alleged constitutional violations.

Brown, 906 F.2d at 671.         Additionally, Seibert’s allegations against “GDOC

supervisors” were properly dismissed since they are fictitious-party names.

Richardson, 598 F.3d at 738.




                                           7
              Case: 15-10501     Date Filed: 02/23/2017   Page: 8 of 9


      As for Seibert’s claim about his alleged retaliatory transfer to Hays State

Prison, he alleged in his original complaint that defendants Hooks, DuPree and/or

Brown were responsible for the transfer. In his amended complaint, Seibert added

additional injuries stemming from the transfer, but he did not elaborate on the

allegations against Hooks, DuPree and Brown. Because Seibert did not include

any facts and instead stated mere conclusions about the defendants’ responsibility,

his complaint was too conclusory to survive the motion to dismiss stage. Thus, for

all of the reasons we’ve discussed, the district court did not err in dismissing

Seibert’s claims for failure to state a claim upon which relief could be granted.

      Finally, we reject Seibert’s claim that the district court abused its discretion

by failing to appoint him counsel. Prisoners raising civil rights claims have no

constitutional right to counsel. Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993).

Appointment of counsel in civil cases must be justified by “exceptional

circumstances,” such as the presence of “facts and legal issues [which] are so novel

or complex as to require the assistance of a trained practitioner,” and may be

warranted if the pro se litigant needs help presenting the merits of a claim to the

court. Id. (quotation omitted). The district court has broad discretion in making

this decision, and the fact that a plaintiff would be helped by counsel does not

alone require the appointment of counsel. Bass v. Perrin, 170 F.3d 1312, 1320

(11th Cir. 1999).


                                          8
              Case: 15-10501    Date Filed: 02/23/2017   Page: 9 of 9


      As a civil litigant, Seibert was not entitled to counsel for his claims. Kilgo,
983 F.2d at 193. He did not file a separate motion in the district court requesting

counsel, but rather requested counsel as a form of relief in his complaint.

Although the district court did not address the request, that omission was harmless

because this case does not present exceptional circumstances that necessitate the

appointment of counsel. Id. Seibert presents no reasons that appointment of

counsel would have been necessary other than to restate the facts in his complaint,

presumably to highlight either the density or magnitude of his claims. Although

appointment of counsel may have been helpful to Seibert, that is true for many pro

se litigants and does not constitute an exceptional circumstance. Bass, 170 F.3d at

1320. Therefore, any error committed by the district court in failing to address

Seibert’s request for counsel was harmless because the appointment of counsel was

not warranted.

      AFFIRMED.




                                         9